Judgment, Supreme Court, New York County (Franklin Weissberg, J.), rendered November 28, 1995, convicting defendant, after a jury trial, of two counts of criminal sale of a controlled substance in the third degree and one count of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to three concurrent terms of 4V2 to 9 years, unanimously affirmed.
The court properly denied defendant’s motion to dismiss the indictment made pursuant to CPL 190.50 (5) (c). Since defendant did not file any written notice of his intention to testify before the Grand Jury, he was not entitled to dismissal. Counsel’s failure to file such notice is not grounds for reversal (People v Wiggins, 89 NY2d 872; People v Bundy, 186 AD2d 357, lv denied 81 NY2d 837). Concur—Milonas, J. P., Rosenberger, Wallach, Williams and Mazzarelli, JJ.